People v Gibson (2021 NY Slip Op 07483)





People v Gibson


2021 NY Slip Op 07483


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021

PRESENT: SMITH, J.P., PERADOTTO, CARNI, CURRAN, AND BANNISTER JJ. (Filed Dec. 23, 2021.) 


MOTION NO. (1294/15) KA 09-01300.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vGERALD GIBSON, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.